EXHIBIT 10.6

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Agreement”) is made and given as of June 9, 2015
by TravelCenters of America LLC and TravelCenters of America Holding Company
LLC, each a Delaware limited liability company (each a “Guarantor” and
collectively, the “Guarantors”), for the benefit of HPT TA Properties Trust, a
Maryland real estate investment trust, and HPT TA Properties LLC, a Maryland
limited liability company (together with each of their successors and assigns,
collectively, the “Landlord”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Amended and Restated Lease Agreement No. 2
dated as of the date hereof (the “Lease”), the Landlord has agreed to lease to
TA Operating LLC, an affiliate of the Guarantors (the “Tenant”), and the Tenant
has agreed to lease from the Landlord, certain real property, together with
certain related improvements and other property, as more particularly described
in the Lease; and

 

WHEREAS, it is a condition precedent to the Landlord’s entering into the Lease
that the Guarantors guarantee all of the payment and performance obligations of
the Tenant with respect to the Lease; and

 

WHEREAS, the transactions contemplated by the Lease are of direct material
benefit to the Guarantors;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Guarantors hereby agree as follows:

 

1.             CERTAIN TERMS.  Capitalized terms used and not otherwise defined
in this Agreement shall have the meanings ascribed to such terms in the Lease.

 

2.             GUARANTEED OBLIGATIONS.  For purposes of this Agreement, the term
“Guaranteed Obligations” shall mean the payment and performance of each and
every obligation of the Tenant to the Landlord under the Lease or relating
thereto, whether now existing or hereafter arising, and including, without
limitation, the payment of the full amount of the Rent payable under the Lease.

 

3.             REPRESENTATIONS AND COVENANTS.  Each Guarantor, jointly and
severally, represents, warrants, covenants, and agrees that:

 

3.1          INCORPORATION OF REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Tenant and its Affiliated Persons set
forth in the Lease are true and correct on and as of the date hereof in all
material respects.

 

3.2          PERFORMANCE OF COVENANTS AND AGREEMENTS. Each Guarantor hereby
agrees to take all lawful action in its power to cause the Tenant duly and
punctually to perform all of the covenants and agreements set forth in the
Lease.

 

--------------------------------------------------------------------------------


 

3.3          VALIDITY OF AGREEMENT. Each Guarantor has duly and validly executed
and delivered this Agreement; this Agreement constitutes the legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as the enforceability thereof may be subject
to bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and subject to
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity; and the execution, delivery and performance
of this Agreement have been duly authorized by all requisite action of such
Guarantor and such execution, delivery and performance by such Guarantor will
not result in any breach of the terms, conditions or provisions of, or conflict
with or constitute a default under, or result in the creation of any lien,
charge or encumbrance upon any of the property or assets of such Guarantor
pursuant to the terms of, any indenture, mortgage, deed of trust, note, other
evidence of indebtedness, agreement or other instrument to which it may be a
party or by which it or any of its property or assets may be bound, or violate
any provision of law, or any applicable order, writ, injunction, judgment or
decree of any court or any order or other public regulation of any governmental
commission, bureau or administrative agency.

 

3.4          PAYMENT OF EXPENSES. Each Guarantor agrees, as principal obligor
and not as guarantor only, to pay to the Landlord forthwith, upon demand, in
immediately available federal funds, all costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred or expended by the
Landlord in connection with the enforcement of this Agreement, together with
interest on amounts recoverable under this Agreement from the time such amounts
become due until payment at the Overdue Rate. The Guarantors’ covenants and
agreements set forth in this SECTION 3.4 shall survive the termination of this
Agreement.

 

3.5          NOTICES.  Each Guarantor shall promptly give notice to the Landlord
of any event known to it which might reasonably result in a material adverse
change in its financial condition.

 

3.6          REPORTS.  Each Guarantor shall promptly provide to the Landlord
each of the financial reports, certificates and other documents required of it
under the Lease.

 

3.7          BOOKS AND RECORDS.  Each Guarantor shall at all times keep proper
books of record and account in which full, true and correct entries shall be
made of its transactions in accordance with generally accepted accounting
principles and shall set aside on its books from its earnings for each fiscal
year all such proper reserves, including reserves for depreciation, depletion,
obsolescence and amortization of its properties during such fiscal year, as
shall be required in accordance with generally accepted accounting principles,
consistently applied, in connection with its business. Each Guarantor shall
permit access by the Landlord and its agents to the books and records maintained
by such Guarantor during normal business hours and upon reasonable notice.

 

3.8          TAXES, ETC.  Each Guarantor shall pay and discharge promptly as
they become due and payable all taxes, assessments and other governmental
charges or levies imposed upon such Guarantor or the income of such Guarantor or
upon any of the property, real, personal or mixed, of such Guarantor, or upon
any part thereof, as well as all claims of any kind (including claims for labor,
materials and supplies) which, if unpaid, might by law become a lien

 

2

--------------------------------------------------------------------------------


 

or charge upon any property and result in a material adverse change in the
financial condition of such Guarantor; PROVIDED, HOWEVER, that such Guarantor
shall not be required to pay any such tax, assessment, charge, levy or claim if
the amount, applicability or validity thereof shall currently be contested in
good faith by appropriate proceedings or other appropriate actions promptly
initiated and diligently conducted and if such Guarantor shall have set aside on
its books such reserves of such Guarantor, if any, with respect thereto as are
required by generally accepted accounting principles.

 

3.9          LEGAL EXISTENCE OF GUARANTORS.  Each Guarantor shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
legal existence.

 

3.10        COMPLIANCE.  Each Guarantor shall use reasonable business efforts to
comply in all material respects with all applicable statutes, rules, regulations
and orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, rules,
regulations, orders and restrictions relating to environmental, safety and other
similar standards or controls).

 

3.11        INSURANCE. Each Guarantor shall maintain, with financially sound and
reputable insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by owners of
established reputation engaged in the same or similar businesses and similarly
situated, in such amounts and by such methods as shall be customary for such
owners and deemed adequate by such Guarantor.

 

3.12        FINANCIAL STATEMENTS, ETC.  The financial statements previously
delivered to the Landlord by each Guarantor, if any, fairly present the
financial condition of such Guarantor in accordance with generally accepted
accounting principles consistently applied and there has been no material
adverse change from the date thereof through the date hereof.

 

3.13        NO CHANGE IN CONTROL.  No Guarantor shall permit the occurrence of
any direct or indirect Change in Control of the Tenant or of such Guarantor.

 

4.             GUARANTEE. Each Guarantor jointly and severally hereby
unconditionally guarantees that the Guaranteed Obligations which are monetary
obligations shall be paid in full when due and payable, whether upon demand, at
the stated or accelerated maturity thereof pursuant to the Lease, or otherwise,
and that the Guaranteed Obligations which are performance obligations shall be
fully performed at the times and in the manner such performance is required by
the Lease. With respect to the Guaranteed Obligations which are monetary
obligations, this guarantee is a guarantee of payment and not of collectability
and is absolute and in no way conditional or contingent. In case any part of the
Guaranteed Obligations shall not have been paid when due and payable or
performed at the time performance is required, the Guarantors shall, within five
(5) Business Days after receipt of notice from the Landlord, pay or cause to be
paid to the Landlord the amount thereof as is then due and payable and unpaid
(including interest and other charges, if any, due thereon through the date of
payment in accordance with the applicable provisions of the Lease) or perform or
cause to be performed such obligations in accordance with the Lease.

 

3

--------------------------------------------------------------------------------


 

5.             UNENFORCEABILITY OF GUARANTEED OBLIGATIONS, ETC. If the Tenant is
for any reason under no legal obligation to discharge any of the Guaranteed
Obligations (other than because the same have been previously discharged in
accordance with the terms of the Lease), or if any other moneys included in the
Guaranteed Obligations have become unrecoverable from the Tenant by operation of
law or for any other reason, including, without limitation, the invalidity or
irregularity in whole or in part of any Guaranteed Obligation or of the Lease or
any limitation on the liability of the Tenant thereunder not contemplated by the
Lease or any limitation on the method or terms of payment thereunder which may
now or hereafter be caused or imposed in any manner whatsoever, the guarantees
contained in this Agreement shall nevertheless remain in full force and effect
and shall be binding upon each Guarantor to the same extent as if each such
Guarantor at all times had been the principal debtor on all such Guaranteed
Obligations.

 

6.             ADDITIONAL GUARANTEES.  This Agreement shall be in addition to
any other guarantee or other security for the Guaranteed Obligations and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guarantee or security or by any waiver, amendment, release or modification
thereof.

 

7.             CONSENTS AND WAIVERS, ETC.  Each Guarantor hereby acknowledges
receipt of a correct and complete copy of the Lease, and consents to all of the
terms and provisions thereof, as the same may be from time to time hereafter
amended or changed in accordance with the terms and conditions thereof, and,
except as otherwise provided herein, to the maximum extent permitted by
applicable law, waives (a) presentment, demand for payment, and protest of
nonpayment, of any of the Guaranteed Obligations, (b) notice of acceptance of
this Agreement and of diligence, presentment, demand and protest, (c) notice of
any default hereunder and any default, breach or nonperformance or Event of
Default under any of the Guaranteed Obligations or the Lease, (d) notice of the
terms, time and place of any private or public sale of collateral (if any) held
as security for the Guaranteed Obligations, (e) demand for performance or
observance of, and any enforcement of any provision of, or any pursuit or
exhaustion of rights or remedies against the Tenant or any other guarantor of
the Guaranteed Obligations, under or pursuant to the Lease, or any agreement
directly or indirectly relating thereto and any requirements of diligence or
promptness on the part of the holders of the Guaranteed Obligations in
connection therewith, and (f) any and all demands and notices of every kind and
description with respect to the foregoing or which may be required to be given
by any statute or rule of law and any defense of any kind which it may now or
hereafter have with respect to this Agreement, or the Lease or the Guaranteed
Obligations (other than that the same have been discharged in accordance with
the Lease).

 

8.             NO IMPAIRMENT, ETC.  The obligations, covenants, agreements and
duties of each Guarantor under this Agreement shall not be affected or impaired
by any assignment or transfer in whole or in part of any of the Guaranteed
Obligations without notice to such Guarantor, or any waiver by the Landlord or
any holder of any of the Guaranteed Obligations or by the holders of all of the
Guaranteed Obligations of the performance or observance by the Tenant or any
other guarantor of any of the agreements, covenants, terms or conditions
contained in the Guaranteed Obligations or the Lease or any indulgence in or the
extension of the time for payment by the Tenant or any other guarantor of any
amounts payable under or in connection with the Guaranteed Obligations or the
Lease or any other instrument or agreement relating to

 

4

--------------------------------------------------------------------------------


 

the Guaranteed Obligations or of the time for performance by the Tenant or any
other guarantor of any other obligations under or arising out of any of the
foregoing or the extension or renewal thereof (except that with respect to any
extension of time for payment or performance of any of the Guaranteed
Obligations granted by the Landlord or any other holder of such Guaranteed
Obligations to the Tenant, such Guarantor’s obligations to pay or perform such
Guaranteed Obligation shall be subject to the same extension of time for
performance), or the modification or amendment (whether material or otherwise)
of any duty, agreement or obligation of the Tenant or any other guarantor set
forth in any of the foregoing, or the voluntary or involuntary sale or other
disposition of all or substantially all the assets of the Tenant or any other
guarantor or insolvency, bankruptcy, or other similar proceedings affecting the
Tenant or any other guarantor or any assets of the Tenant or any such other
guarantor, or the release or discharge of the Tenant or any such other guarantor
from the performance or observance of any agreement, covenant, term or condition
contained in any of the foregoing without the consent of the holders of the
Guaranteed Obligations by operation of law, or any other cause, whether similar
or dissimilar to the foregoing.

 

9.             REIMBURSEMENT, SUBROGATION, ETC.  Each Guarantor hereby covenants
and agrees that it will not enforce or otherwise exercise any rights of
reimbursement, subrogation, contribution or other similar rights against the
Tenant (or any other person against whom the Landlord may proceed) with respect
to the Guaranteed Obligations prior to the payment in full of all amounts owing
with respect to the Lease, and until all indebtedness of the Tenant to the
Landlord shall have been paid in full, no Guarantor shall have any right of
subrogation, and each Guarantor waives any defense it may have based upon any
election of remedies by the Landlord which destroys its subrogation rights or
its rights to proceed against the Tenant for reimbursement, including, without
limitation, any loss of rights such Guarantor may suffer by reason of any
rights, powers or remedies of the Tenant in connection with any anti-deficiency
laws or any other laws limiting, qualifying or discharging the indebtedness to
the Landlord. Until all obligations of the Tenant pursuant to the Lease shall
have been paid and satisfied in full, each Guarantor further waives any right to
enforce any remedy which the Landlord now has or may in the future have against
the Tenant, any other guarantor or any other person and any benefit of, or any
right to participate in, any security whatsoever now or in the future held by
the Landlord.

 

10.          DEFEASANCE.  This Agreement shall terminate at such time as the
Guaranteed Obligations have been paid and performed in full and all other
obligations of the Guarantors to the Landlord under this Agreement have been
satisfied in full; PROVIDED, HOWEVER, if at any time, all or any part of any
payment applied on account of the Guaranteed Obligations is or must be rescinded
or returned for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Tenant), this Agreement, to the
extent such payment is or must be rescinded or returned, shall be deemed to have
continued in existence notwithstanding any such termination.

 

11.          NOTICES.

 

(a)           Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by telecopier with written

 

5

--------------------------------------------------------------------------------


 

acknowledgment of receipt, or by mail or Federal Express or similar expedited
commercial carrier, addressed to the recipient of the notice, postpaid and
registered or certified with return receipt requested (if by mail), or with all
freight charges prepaid (if by Federal Express or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

 

(c)           All such notices shall be addressed,

 

if to the Landlord to the Landlord:

 

c/o Hospitality Properties Trust

255 Washington Street

Newton, Massachusetts 02458

Attn:  President

Telecopier No. (617) 969-5730

 

if to any Guarantor to such Guarantor:

 

c/o TravelCenters of America LLC

24601 Center Ridge Road

Westlake, Ohio 44145

Attn:  President

Telecopier No. (440) 808-3301

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

12.          SUCCESSORS AND ASSIGNS.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, including, without limitation, the
holders, from time to time, of the Guaranteed Obligations; and all
representations, warranties, covenants and agreements by or on behalf of the
Guarantors which are contained in this Agreement shall inure to the benefit of
the Landlord’s successors and assigns, including, without limitation, said
holders, whether so expressed or not.

 

13.          APPLICABLE LAW.  Except as to matters regarding the internal
affairs of the Landlord and issues of or limitations on any personal liability
of the shareholders and trustees or directors of the Landlord for obligations of
the Landlord, as to which the laws of the State of

 

6

--------------------------------------------------------------------------------


 

Maryland shall govern, this Agreement, the Lease and any other instruments
executed and delivered to evidence, complete or perfect the transactions
contemplated hereby and thereby shall be interpreted, construed, applied and
enforced in accordance with the laws of The Commonwealth of Massachusetts
applicable to contracts between residents of Massachusetts which are to be
performed entirely within Massachusetts, regardless of (i) where any such
instrument is executed or delivered; or (ii) where any payment or other
performance required by any such instrument is made or required to be made; or
(iii) where any breach of any provision of any such instrument occurs, or any
cause of action otherwise accrues; or (iv) where any action or other proceeding
is instituted or pending; or (v) the nationality, citizenship, domicile,
principal place of business, or jurisdiction of organization or domestication of
any party; or (vi) whether the laws of the forum jurisdiction otherwise would
apply the laws of a jurisdiction other than The Commonwealth of Massachusetts;
or (vii) any combination of the foregoing. Notwithstanding the foregoing, the
laws of the State shall apply to the perfection and priority of liens upon and
the disposition of any Property.

 

14.          ARBITRATION.  The Landlord, on the one hand, or the Guarantors, on
the other hand, may elect to submit to arbitration any dispute hereunder that
has an amount in controversy in excess of $250,000. Any such dispute shall be
conducted in Boston, Massachusetts and be resolved in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then
pertaining and the decision of the arbitrators with respect to such dispute
shall be binding, final and conclusive on all of the parties.

 

In the event that any such dispute is submitted to arbitration hereunder, the
Landlord, on the one hand, and the Guarantors, on the other hand, shall each
appoint and pay all fees of a fit and impartial person as arbitrator with at
least ten (10) years’ recent professional experience in the general subject
matter of the dispute. Notice of such appointment shall be sent in writing by
each party to the other, and the arbitrators so appointed, in the event of their
failure to agree within thirty (30) days after the appointment of the second
arbitrator upon the matter so submitted, shall appoint a third arbitrator. If
either the Landlord or the Guarantors shall fail to appoint an arbitrator as
aforesaid for a period of twenty (20) days after written notice from the other
party to make such appointment, then the arbitrator appointed by the party
having made such appointment shall appoint a second arbitrator and the two (2)
so appointed shall, in the event of their failure to agree upon any decision
within thirty (30) days thereafter, appoint a third arbitrator. If such
arbitrators fail to agree upon a third arbitrator within forty five (45) days
after the appointment of the second arbitrator, then such third arbitrator shall
be appointed by the American Arbitration Association from its qualified panel of
arbitrators, and shall be a person having at least ten (10) years’ recent
professional experience as to the subject matter in question. The fees of the
third arbitrator and the expenses incident to the proceedings shall be borne
equally between the Landlord and the Guarantors, unless the arbitrators decide
otherwise. The fees of respective counsel engaged by the parties, and the fees
of expert witnesses and other witnesses called for the parties, shall be paid by
the respective party engaging such counsel or calling or engaging such
witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator. Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to Landlord and one to the
Guarantors. A judgment of a court of competent

 

7

--------------------------------------------------------------------------------


 

jurisdiction may be entered upon the award of the arbitrators in accordance with
the rules and statutes applicable thereto then obtaining.

 

The Landlord and the Tenant acknowledge and agree that, to the extent any such
dispute shall involve any Manager and be subject to arbitration pursuant to such
Manager’s Management Agreement, Landlord and Tenant shall cooperate to
consolidate any such arbitration hereunder and under such Management Agreement
into a single proceeding.

 

15.          MODIFICATION OF AGREEMENT.  No modification or waiver of any
provision of this Agreement, nor any consent to any departure by any of the
Guarantors therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Landlord, and such modification, waiver or consent
shall be effective only in the specific instances and for the purpose for which
given. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in the same, similar or other
circumstances. This Agreement may not be amended except by an instrument in
writing executed by or on behalf of the party against whom enforcement of such
amendment is sought.

 

16.          WAIVER OF RIGHTS BY THE LANDLORD.  Neither any failure nor any
delay on the Landlord’s part in exercising any right, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise or the exercise of any
other right, power or privilege.

 

17.          SEVERABILITY. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

 

18.          ENTIRE CONTRACT. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

 

19.          HEADINGS; COUNTERPARTS. Headings in this Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

20.          REMEDIES CUMULATIVE. No remedy herein conferred upon the Landlord
is intended to be exclusive of any other remedy, and each and every remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute or otherwise.

 

21.          NON-LIABILITY OF TRUSTEES. THE DECLARATION OF TRUST ESTABLISHING
HPT TA PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO
(THE “DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND
TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT, AND EACH GUARANTOR AGREES
THAT, THE NAME “HPT TA PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE
DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND

 

8

--------------------------------------------------------------------------------


 

THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HPT TA PROPERTIES
TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF OR CLAIM AGAINST, HPT TA PROPERTIES TRUST. ALL PERSONS DEALING
WITH HPT TA PROPERTIES TRUST, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF HPT
TA PROPERTIES TRUST FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Name:

Mark R. Young

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Name:

Mark R. Young

 

 

Title:

Executive Vice President

 

[Signature Page to Guaranty of Lease No. 2]

 

--------------------------------------------------------------------------------